Case 19-22086 Doc8 Filed 12/11/19 Entered 12/11/19 11:15:28 Page 1of2

Fill in this information to identify your case:
Debtor 1 Frank Bohorquez
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

Case number
(if known) 00 Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1245

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever Is earlier, untess the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. eee cee
ee Identify ‘the creditor and the property that is collateral -” Whatdo yout intend to do, with the, Property d that “Did you.claim the property .

 

 

 

 

 

 

_. secures'a debt? ~~” as exempt on Schedule C? ©
Creditors D Surrender the property. ONo
name: C1 Retain the property and redeem it.
C. Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:
securing debt:
Creditors C1 Surrender the property. ONo
name: 1 Retain the property and redeem it.
; C Retain the property and enter into a OC Yes
Description of Reaffirmation Agreement.
property O Retain the property and [explain]:
securing debt:
Creditors OD) Surrender the property. ONo
name: O) Retain the property and redeem it.
O] Retain the property and enter into a C1 Yes
Description of Reaffirmation Agreement.
property C Retain the property and [explain]:
securing debt:
Creditors O Surrender the property. ONo
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-22086 Doc8 Filed 12/11/19 Entered 12/11/19 11:15:28 Page 2of2

 

 

Debtor1 Frank Bohorquez Case number (if known)
name: C) Retain the property and redeem it. 0 Yes
CO Retain the property and enter into a

Description of
property
securing debt:

Reaffirmation Agreement.
CO Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

O No
O Yes
O No
O Yes

O No

O Yes

O Yes
No
Yes
No

Yes

No

OO O80 00

Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

 

 

property that is subjéct GL.
Ex
x X
Frank Bohorquez Signature of Debtor 2
Signature of Debtor 1
Date Date

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
